EXHIBIT 10.26

SECOND AMENDMENT

TO

THE PHOENIX COMPANIES, INC.

EXECUTIVE SEVERANCE ALLOWANCE PLAN

Amended Effective as of January 1, 2008

 

1. Section 2.19 of the Plan is hereby amended in its entirety to read as
follows:

 

  2.19 Severance Agreement and Release: means an agreement to be signed by the
Executive in a form acceptable to the Employer containing a general release and
restrictive covenants.

 

2. Article 2 of the Plan is hereby amended to add the following definitions:

 

  2.21 Severance Service: The years of service used to determine the Severance
Amount in Section 3.03 based on an Executive’s Severance Tier and based on the
Executive’s full years of employment with the Employer, as adjusted for any
applicable breaks- in-service, and considering full and fractional years
accumulated as of the Executive’s Separation Date, rounded up to the next full
year.

 

  2.22 Severance Tier: The applicable severance benefit level under Severance
Tier 1 or Severance Tier 2, determined based on an Executive’s position level
and the CEO’s discretion.

 

  2.23 Severance Tier 1: An Executive, who is a Senior Vice President or higher
on the Separation Date, and any other Executive designated by the CEO, including
all Executives as of December 31, 2007, will be credited with at least nine
(9) years if the Executive has fewer than nine (9) years of Severance Service,
but no more than eighteen (18), even if the Executive has more than eighteen
(18) years of Severance Service.

 

  2.24 Severance Tier 2: Any Executive that is not in Severance Tier 1, who is a
selected Vice President or other key employee and not a Senior Vice President or
higher on the Separation Date, will be credited with at least six (6) years if
the Executive has fewer than six (6) years of Severance Service, but no more
than twelve (12), even if the Executive has more than twelve (12) years of
Severance Service.

 

3. Section 3.03 of the Plan is hereby amended in its entirety, to read as
follows:

 

  3.03 Severance Benefits: With respect to any Executive whose employment is
terminated for a reason identified in Section 3.01, the following Severance
Amount shall be payable, subject to the disqualification provisions of
Section 3.02 and Section 3.09, and not any other benefit, except for certain
employee welfare benefits as provided in Section 3.11:

The Severance Amount equals Base Severance plus Pro-Rata Incentive, where:

Base Severance = [S x ((a plus b)/12)], where:

 

a    =      A cash amount equal to the Executive’s annual Base Salary as of the
Separation Date. b    =      A cash amount equal to the average of the
Executive’s actually earned and paid (even if one or both is $0) Annual
Incentive Awards for the prior two (2) fiscal years.



--------------------------------------------------------------------------------

S

   =      Severance Service, which is derived from the Severance Tier that the
Executive qualifies for.

And

Pro-Rata Incentive = A cash amount equal to a pro-rata portion of the
Executive’s actually earned Annual Incentive Award for the fiscal year in which
the Executive’s Separation Date occurs. The pro-rata portion of such Annual
Incentive Award shall be determined by multiplying the amount actually earned
times a fraction, the numerator of which is the number of days during the
performance period applicable to such Award prior to the Separation Date and the
denominator of which is the number of days in the performance period applicable
to such Award.

 

4. Section 3.04 of the Plan is hereby amended in its entirety to reflect the new
terminology to read as follows:

 

  3.04 Time and Form of Payment: Except as otherwise provided herein or in
Article 5, the Executive will receive payment of the Base Severance payable
under this Plan either in a lump sum payment or approximately equal monthly
installments commencing, as soon as practicable after the Separation Date (but
in no event earlier than after the execution of, and the expiration of any
revocation period related to, any required release). In no event however, shall
any lump sum payment or any installment be paid later than March 15 in the year
next succeeding the year in which the involuntary termination occurred. Any
Pro-Rata Incentive for the fiscal year in which the Executive’s Separation Date
occurs will be payable after the Pro-Rata Incentive for that fiscal year is
calculated and approved by the Committee. In no event however, shall any
Pro-Rata Incentive payment be paid later than March 15 in the year next
succeeding the year in which the involuntary termination occurred.
Notwithstanding anything in this Agreement herein to the contrary, if Executive
is a “key employee”, as that term is defined in Section 416(i) of the Internal
Revenue Code of 1986, as amended (“Code”), if any amount payable hereunder is
subject to Section 409A of the Code payment of such amount shall be deferred
until the first business day following sixth months after the Termination Date.

 

5. Section 3.11 of the Plan is hereby amended in its entirety to read as
follows:

 

  3.11 Continuation of Benefits. The Executive (and, to the extent applicable,
the Executive’s dependents) shall be entitled to continue participation in all
of the employee plans providing medical and dental benefits that the Executive
participated in prior to the Separation Date (collectively, the “Continuing
Benefit Plans”) in accordance with COBRA; provided, however, that the the
Executive shall continue to pay the active participant rate monthly for up to
the first twelve (12) months of the COBRA period following the Executive’s
Separation Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment has been executed this day of , 2007.

 

   

The Phoenix Companies, Inc.

Benefit Plans Committee

 

   

 

Witness     By: